Opinion by
White, J.
§ 20. Writ of error, service of. Where the return of the officer upon the writ of error was, “ Came to hand on the 21st day of March, 1877, and executed on the 22d day of March, A. D. 1877, by delivering in person to P. Lindsley, attorney of record for Dorman Holmes & Co., the within named defendants, a true copy of this writ,” held, that the service was not in conformity with law. [Pas. Dig. art. 1495.]
Same. As was said by our supreme court in Batey v. Dibrell & Bro. 28 Tex. 173, “'It does not appear that a copy of the petition for writ of error was served on the defendant as is required by law. It must appear that the sheriff delivered to the defendant in person copies of both the writ and petition, or the service will be imper-*17feet.” [19 Tex. 56; 20 Tex. 130; 24 Tex. 302; Pas. Dig. art. 1423.]
April 23, 1877.
Writ of error dismissed.
Note.— Under the Revised Statutes it is no longer neeessary to serve defendant in error with a copy of the petition in error. [Rev. Stat. arts. 1393 to 1396 inclusive.]